Filed 1/22/16 P. v. Parks CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G052104

                   v.                                                  (Super. Ct. No. 13CF3189)

JOHN EDWARD PARKS,                                                     OPINION

     Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Vickie Hix, Temporary Judge. (Pursuant to Cal. Const., art. VI, §21.) Affirmed.
                   Christopher Nalls, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.


                                          *                  *                  *
              In 2013 defendant John Edward Parks pleaded guilty to petty theft with
three prior theft convictions (Pen. Code, §§ 484, subd. (a), 488, former 666, subd. (a)),
and admitted five separate prison prior conviction enhancement allegations (Pen. Code, §
667.5, subd. (b)). The court sentenced him to two years in prison.
              In 2015, defendant sought resentencing under subdivisions (a) and (f) of
Penal Code section 1170.18 (section 1170.18), part of The Safe Neighborhoods and
Schools Act (Proposition 47). The court denied relief under subdivision (f) because
defendant was still serving his sentence and was on postrelease community supervision.
              But the court granted relief under section 1170.18, subdivision (a), and
resentenced defendant to 365 days in jail, with credit for time served. The court initially
placed defendant on one-year of parole pursuant to section 1170.18, subdivision (d), but
subsequently discharged him immediately from parole.
              Defendant timely appealed from the resentencing order.
              We appointed counsel to represent defendant on appeal. Counsel filed a
brief setting forth the facts of the case and the disposition. He did not argue against
defendant but advised the court he found no arguable issues to assert on his behalf.
(Anders v. California (1967) 386 U.S. 738; People v. Wende (1979) 25 Cal.3d 436.)
              Counsel notified defendant he could file a supplemental brief on his own
behalf. We also notified defendant he could file a supplemental brief on his own behalf.
However, the time for defendant to do so has passed and we have received no
supplemental brief or other communication from him.
              We have independently reviewed the entire record according to our
obligations under Anders v. California, supra, 386 U.S. 738 and People v. Wende, supra,
25 Cal.3d 436, and we have found no arguable issues on appeal.




                                              2
                                     DISPOSITION
            The order is affirmed.




                                              THOMPSON, J.

WE CONCUR:



RYLAARSDAM, ACTING P. J.



MOORE, J.




                                          3